DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-13 are pending and have been examined. 
This action is made NON-FINAL. 
Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. 
With regard to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on page 6-7, in which independent claim 1 and its pending claims integrate the abstract idea under a certain method of organizing human activity in the form of fundamental economic principles or practices, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. The applicant argues that the invention’s pending claims, do not recite “anything about financial information”, “detecting suspicious transactions as money laundering activities” or that “there is nothing economic about the claims” such as a “risk score” or “mitigation risk” relationships and therefore, it does not relate to the judicial exception or abstract idea of “commercial or legal interactions engagement”. Even though there is no recitation of financial or economic elements for the independent claim 1, its elements such as first, second and third computer systems do recite, in a broadly manner, an abstract idea of storing receiving and transmitting data between the systems to generate a report. At first instance, this independent claim is recited in a broad and general way, but when analyzing it with its pending and dependent claims as a whole, elements, as some few examples, such as “a number of suspicious activity reports (SARs) filed for money laundering and terrorist financing cases” (from claim 4) and “transaction data” (from claim 5), and so forth, narrows and directs the independent claim inputs and outputs, such as the report, to fall under the abstract idea of fundamental economic principles or practices. Furthermore, when analyzing the disclosed specifications, in fact, it confirms that the recited elements are part of fraud determination as the main invention scope. Therefore, the independent claim might not expressly recite “fraud” or any financial data, however, as it is broadly written it does not mean that is excluded of not being directed to an abstract idea. Finally, this pending claim is reciting an abstract idea because it still related to its specifications, which is a recitation of the invention set forth in the specifications and its related to its dependent claims, meaning they are not mutually exclusive. Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.

Regarding to the applicant's arguments of rejection under 35 USC § 103 for the independent claim 1 and their dependent claims 2-13 on page 7: These amended limitation steps in the pending claims are considered moot, due to the new grounds of rejection.


Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-12 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Regarding claim 1, Step 1: the claimed invention falls under statutory category a process. However, Step 2A Prong 1: because the claims recites a method to storing,…a first set of facts associated with a first subject, a second set of facts associated with a second subject, and a third set of facts associated with a third subject; receiving, at …, a first report of the first subject, the first report comprising the first set of facts linked together via and a first set of linking words generated by a human writer; transmitting, …, the first report; transmitting…, the second set of facts and the first set of linking words; receiving, …, a second report of the second subject, the second report comprising the second set of facts linked together via and a second set of linking words generated by the human writer; transmitting,…, the second report; generating, …, a third set of linking words corresponding to the first set of linking words and the second set of linking words, based on a relationship between the first set of linking words and to the second set of linking words, generating,…, a third report associated with the third subject and including the third set of linking words, the third report comprising the third set of facts linked together via the third set of linking words; and transmitting,… a the third report.

These limitations, describe a method for identifying and categorizing user financial information to automate the detection of suspicious transactions as money laundering activities. Thus, these limitations are directed to the abstract idea of a method of organizing human activity in the form of fundamental economic principles or practices by evaluating customer’s facts such as background and transactional data with linking words information to detect a risk score, mitigate the risk by detecting money laundering for the compliance and success of the financial institutions and businesses with law and regulations enforcement. As disclosed in the specification, this invention allows to improve searches, some conventional systems generate an alert when a condition is satisfied. The alert system may mitigate the need for a human to read a report. That is, an alert may notify a user of a specific matter and provide data related to the matter. Compared with the report-based approaches, alert systems reduce an amount of time and manpower. Also, these limitations can be related to commercial or legal interactions engagement through agreements in the form of legal obligations or sales activities or behaviors for the reason stated above. Thus, it represents a certain method of organizing human activities by performing reports that can ensure that the laws and regulations are being enforced inside the financial business and avoid fraudulent or illegal losses.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because claim 1 as a whole, while looking for its additional elements of a database of a first computer system; first computer system; second computer system, third computer system, individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea is merely using a generically computer systems to perform the steps of collecting, analyzing and displaying its results and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). 

In claim 9 an additional element is recited as a device interface, this is also, merely used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)).
Thus, all of this is indicative of the fact that both claims has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

Step 2B: For claim 1, it does not include additional elements recited that are sufficient to amount to significantly more than the judicial exception due to not being more than simply instructing one to practice the abstract idea by using generically recited electronic devices or non-transitory computer systems to perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies with a device interface to perform an abstract idea does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-12, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2, 4-5, 7-8, 10 and 12: these are nothing more than further describing the abstract idea performed by the computer-implemented method
Claims 3 and 6: further describes the abstract idea performed by the computer-implemented method in which identified customer and transaction data that is associated with an individual, an organization or a combination thereof
Claim 9 and 11: These claims further describe the abstract idea and recite an additional element of a device interface residing at a financial institution and at a government organization, which is at best another recitation to using a computer device and does not provide for integration at 2nd prong or significantly more at step 2B and is nothing more than descriptive language about the elements that define the abstract idea. 

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan (U.S. Pub No. 20160196605 A1), in view of Lee (U.S. Pub No. 20110055072 A1) in further view of Song (U.S. Pub No. 20140058914 A1) referred as Song (2014) hereafter.     
Regarding claim 1: 
A computer-implemented method for generating a report, comprising:
Loganathan teaches:
storing, in a database of a first computer system, a first set of facts associated with a first subject, a second set of facts associated with a second subject, and a third set of facts associated with a third subject; (“FIGS. 3, 4 and 5 illustrate processes for responding to requests received at the database system 110. Before proceeding with descriptions of such Figures, it should be noted that a request to the system 110 may have a standard format and include information pertinent to the person (for whom the account data is sought), such as account holder SSN, name, address, and bank name(s) and account numbers (if any). However, information needed to identify any accounts for the person could be minimal and, in one embodiment, might only be an SSN. For example, in the case of an account search request (e.g., by a government agency doing a search for accounts), the SSN may be the only identifier provided and used to locate accounts. Other relevant data can be provided, if desired, to provide more accuracy and confirm matches (name, address, and even bank account numbers—if supplied by the person), and generally more information will be returned and its accuracy improved when more personal information is provided.” ¶0041; Fig 1 (110; 120); Figs 3-5) Examiner note: Under the Broadest Reasonable Interpretation (BRI) and in light of the applicant specifications in ¶00279 and ¶0059, the first, second and third subjects are being interpreted as different consumers in which their personal information stored in a Financial institution or a government agency databases, “match” a same field name in a “standard format” such as “name, address, and even bank account numbers”. Finally, these limitation steps can be applied in other data requests and verification processes, not only for home mortgages or loans (refer to ¶0092-93 for this reference) and the user’s relevant data is “matched” with their “identifier” (See ¶0008-10 and ¶0042-48).
receiving, at the first computer system from a second computer system, a first report of the first subject, the first report comprising the first set of facts linked together via a first set of linking words generated [by a human writer]; (“For this purpose, loan originator 901 may provide the PII of borrower 902 to asset location/verification service provider 903. Provider 903 may utilize a database system such as database system 110 described above to automatically locate or verify assets of borrower 902, based on the received PII. For example, provider 903 may maintain account database 120 holding account records from a number of financial institutions 140. Provider 903 locates accounts associated with borrower 102, and returns a report of its findings to loan originator 901.” ¶0069; Fig 9; Fig 11 (1002-1005); Fig 10 (1003)) Examiner note: Under BRI, the receipt of the first subject’s report from the second to the first computer is being interpreted as receiving the “PII” information from a second computer or “loan originator 901 (OFI)” computer to a first computer system or “verification service provider 903”. For more information about the “database system 110” refer to ¶0027-29, in where it is used to “locate/verify accounts or assets contributed by various institutions” as a “central account database system”. As for the linking words, these are being interpreted as being part of the consumer’s personal information that describes their transactions or “account records” with their “PII” in a standard format (See ¶0041; ¶0090-92 and ¶0080-86). Finally, refer to ¶0085-87 for more data details provided by financial institutions and its process. 
transmitting, from the first computer system to a third computer system, the first report; (“GSE 904 requests from provider 903 the information in the asset location report that provider 903 made to loan originator 901 before the loan was closed. Because loan originator 901 gave the report identifier to GSE 904, GSE 904 can simply request the report by its identifier from provider 903. And because GSE 904 receives the report information directly from provider 903, the report provides an independent check on the practices of loan originator 901.” ¶0079; Fig 9; Fig 10 (1004)) Examiner note: Under BRI, the first computer system or “verification service provider 903” is then transmitting to a third computer or a “government sponsored enterprise (GSE) 904”, an “asset location report” which is derived from the “borrower’s PII and identifier” and their “deposit history” previously sent to “loan originator 901” or second computer (See ¶0069 and ¶0077). This is in order to verify the information that the second computer or “loan originator 901 (OFI)” used in deciding to make the loan per borrower request. 
transmitting, from the first computer system to the second computer system, the second set of facts and the first set of linking words; (“In step 1004, the location/verification provider locates assets of the applicant and may perform additional analyses of account data stored in a database such as database 120. Additional details of some embodiments of step 1004 are shown in FIG. 11.” ¶0087; “In step 1101, provider 903 generates an identifier of the report to be prepared. In step 1102, provider 903 searches the database for accounts associated with the person identified by the personal identifying information received in the request, to locate accounts owned or otherwise associated with the identified person.” ¶0090-91; Fig 9; Fig 10 (1003)) Examiner note: Under BRI, the first computer system or “verification service provider 903” is transmitting to the second computer or “loan originator 901 (OFI)”, the second set of facts which are from “accounts associated with the person identified by the personal identifying information…to locate accounts owned or otherwise associated with the identified person” and their first linking words derived from the standard format of their “PII”. For more process details see ¶0090-92 and for the type of fraud analysis details stored by borrower see ¶0085-86. 
receiving, at the first computer system from the second computer system, a second report of the second subject, the second report comprising the second set of facts linked together via a second set of linking words generated [by the human writer]; (“In step 1002, originating financial institution 901 obtains personal identifying information (PII) about the applicant. For example, the applicant may list a social security number or other identifying information in the mortgage application. In step 1003, originating financial institution 901 sends the personal identifying information about the applicant to an asset location/verification service provider such as provider 903. In step 1004, the location/verification provider locates assets of the applicant and may perform additional analyses of account data stored in a database such as database 120. Additional details of some embodiments of step 1004 are shown in FIG. 11.” ¶0087; “In step 1101, provider 903 generates an identifier of the report to be prepared. In step 1102, provider 903 searches the database for accounts associated with the person identified by the personal identifying information received in the request, to locate accounts owned or otherwise associated with the identified person. In step 1103, account balances of the located accounts are retrieved. Other information may be received as well, including transaction data listing deposits and withdrawals flowing into and out of the accounts.” ¶0090; Fig 9; Fig 10 (1002-1005); Fig 11 (1101-1109) Examiner note: Under BRI, the receiving step of the second report of the second subject, from the second computer or “loan originator 901” to the first computer or “verification service provider 903” is considered a repetitive functional step when reporting the respective facts and linking words for each (first, second, third, etc.) subject, such as the first report received (also, refer to ¶0085 for more data details) in the second limitation step for this claim. Finally, refer to ¶0059 for a concrete example with a borrower.
transmitting, from the first computer system to the third computer system, the second report; (“In step 1008, the location/verification service provider receives a request for the report information from the GSE or other party. The request includes the report identifier. In step 1009, the report information is communicated to the GSE or other party.” ¶0195) Examiner note: Under BRI, the transmitting step of the second report of the second subject, from first computer or “verification service provider 903” to the third computer or “government sponsored enterprise (GSE) 904” is considered a repetitive functional step when reporting the respective facts and linking words for each (first, second, third, etc.) subjects, such as the first report received in the third limitation step for this claim. 

Loganathan does not explicitly teach the following limitation(s) and a human writer (indicated in the limitation steps above as a bracket “[…]”). However, Lee which consists of systems and methods to manage and detect suspicious financial activity based on event processing and its risk assessment, does further teach:
…[by a human writer] (“In addition, detection channels 410 may include workstation 420 configured for manual entry of events. Workstation 450 is configured for incomplete event review. An event analyst that specializes in repairing incomplete event interfaces with workstation 450. Work station 460 is configured to execute the Risk Profile User Interface (RPUI). A configuration analyst that specializes in configuring all parameters and logics interfaces with workstation 460.” ¶0060-61; Fig 5) Examiner note: Under BRI, the use of a human writer to generate/analyze the first/second set of facts linked together via a first/second set of linking words is being interpreted as the role that “case analysts” undergo by determining the factor risk of the event from its factual information, including enrichment data and investigating the case, and/or manually repairing incomplete event (See ¶0045-46 and ¶0048). Finally, refer to ¶0061 for “event analyst” role details and ¶0050 for process details of “risk profile maintenance”.
generating, by the first computer system, a third set of linking words corresponding to the first set of linking words and the second set of linking words, based on a relationship between the first set of linking words and the second set of linking words; (“Process 100 proceeds to block 120, where events that have all the necessary data elements are consolidated, otherwise referred to herein as grouped, based on relationship factors, such as customer account relationship, party relationship and the like. Logical grouping of events are assigned a system-generated unique identifier. An event group may include a single event or, in most instances, multiple events.” ¶0049; “At block 136, event groups that will subsequently be promoted to the case level are enriched with additional information. Event information, associated accounts and transaction data that may be involved in a case is formatted according to the case interface record, which is specific to case management system requirements. A case story, which is a system generated narrative, may be generated from risk attribute, risk factor and event information. The logic required to generate the case story is provided by risk profile 126.” ¶0053; Fig 2 (120 and 136)) Examiner note: Under BRI, the third set of linking words which is based on the first and second linking words (following the applicant specifications in ¶00296-00301), describe and are part of a “narrative”, these are being interpreted as the consolidated “event information” from various suspicious users or “event group” as stated above (which is derived from customer data). Also, the first and second linking words can be interpreted as the consolidated “event information” from a first and second user, meaning that an “event group” is based on at “least one common relationship factor, such as one or more of related accounts or related parties” as stated in -¶0009 from this reference. Finally, a “narrative” is being interpreted as being “generated from risk attributes (refer to ¶0035), risk factors (refer to ¶0036) and event information” from various suspicious users or “event group”.
generating, by the first computer system, a third report associated with the third subject and including the third set of linking words, the third report comprising the third set of facts linked together via the third set of linking words; and (“at block 140, cases are investigated and, at block 142, process 100 of FIG. 2 ends.” ¶0054; “FIG. 3 provide a schematic representation of the data structure 200 of an Event Interface Record (EIR); in accordance with embodiments of the present invention. The EIR data structure shown in FIG. 3 is the standard layout that is generic and universal to all detection channel events. The EIR includes an event header record 210, which includes a source system identifier, a source record identifier and a scenario identifier. As such, each EIR can be uniquely identified by either the source system identifier, the source record identifier or the scenario identifier. The source system identifier is the unique identifier of the system from which events are collected. The source record identifier serves to identify an alert within the detection channel source system. The scenario identifier is a common identifier defined by the event processor for each scenario qualified by the associated detection channel. The activity date, received date and alert description are examples of other characteristic data stored in the event header record 210 and should not be construed as limiting. The activity date reflects the date(s) of the event, the received date reflects the date the event was collected/received and the alert description reflects the specific of the event.” ¶0055; “Narrative records 260 include an object type, object identifier, sequence number and human review intelligence documented in narrative form.” ¶0056; Fig 2 (140); Fig 3 (260)) Examiner note: Under BRI, the third subject’s report is being interpreted as the “human review intelligence documented in narrative form” derived from the consolidated event groups and the third subject is being interpreted as “specific team of investigator” (refer to ¶0053). Also, the factual data is incorporated in the risk attributes found in each event group, which is further summarized in the “narrative” records as stated in ¶0063.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Loganathan with the ability of having a human writer that can generate/analyze the first/second set of facts linked together via a first/second set of linking words and generate a third set of linking words which is based on the first and second linking words, to present a third report associated with the third subject based on generating the third set of linking words, as taught by Lee because it would be convenient for a government agency or other involved entities to have a collection of the possible suspects, their related accounts and transactions and how are linked to the respective event based in factual data summarized as a narrative by a human writer, in a third report which can highlight and help identify and supervise borrowers and their relationship to fraud correlations and risks to effectively report/alert and freeze related accounts, as Lee expresses “With the additional information, events can be consolidated into event groups. Unlike other prior arts building around individual alert reviews, event groups include, not only associated suspicious activities but also, potential parties, accounts and products involved. Thus, event groups provide for a more complete holistic view of the activities can be presented for thorough assessment and investigation.” (Lee; ¶0033).

Finally, neither Loganathan or Lee explicitly teach the following limitation. However, Song (2014) which relates to a transactional monitoring system by assisting businesses to comply with financial laws and regulations using a computer system does further teach:
transmitting, from the first computer system to the third computer system, the third report. (“The Compliance Officer also reviews all historical cases associated with the newly detected case. If the Compliance Officer agrees that the case is a possible identity theft case, the computer system assists the Compliance Officer to file a SAR with the FinCEN. If the Compliance Officer decides not to file a SAR, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected activities.” ¶0194; a responsible person (e.g., a Compliance Officer) investigates detected cases to determine whether true elder abuse cases have occurred. The Compliance Officer also reviews all historical cases associated with the elderly person of the newly detected case. If the Compliance Officer agrees that the case is a possible elder abuse case, the computer system assists the Compliance Officer in reporting the detected case. If the Compliance Officer decides not to report the detected case, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected case. ¶0138; Fig 1 (200); Fig 2 (2004-2008)) Examiner note: Under BRI, the function of transmitting the third report f200rom the first computer to the third computer, is being interpreted as the “compliance officer” or responsible person which is “assisted” by the first computer system to file Suspicious Activity Report (SAR) or the third report to a government or third computer by including the consumer’s transactional data which are the third facts and its linking or financial related words (i.e. “all historical cases” reviewed). For more information about the computer systems working together, refer ¶0017 and ¶0070 for an example. 

        It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Loganathan and Lee with the ability of transmitting a SAR report to a third computer system or Financial Crimes Enforcement Network (FinCEN), as taught by Song (2014) because beside of complying with the U.S. Bank Secrecy Act,  Song (2014) expresses that “a bank's customers no longer need to appear in a branch of the bank. Customers can conduct electronic transactions remotely (e.g., ATM, Internet, etc.) and there are many financial instruments available to customers (e.g., checks, credit cards, debit cards, etc.). Furthermore, perpetrators are sophisticated and know how to avoid attracting attention from tellers. As a result, depending on tellers to detect suspicious activities for compliance with the Bank Secrecy Act is insufficient.” (Song (2014); ¶0011).

Regarding claim 2: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 1, respectively.
Loganathan further teaches:
in which the third set of facts are at least based on customer data. (“a loan originator 901 receives a mortgage application from a borrower 902. The application includes, among other information, personally identifying information (PII) identifying the borrower. The PII may be, for example, a social security number, a tax ID number, or another recognized piece of information identifying borrower 902. The mortgage application may also include statements of the borrower's assets and liabilities, income, expenses, and the like. ¶0059; Fig 9 (PII)) Examiner note: Also, refer to ¶0069 for more details.

Regarding claim 3: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 2, respectively.
Loganathan further teaches:
in which the customer data is associated with at least one of an individual, an organization, or a combination thereof. (“For example, the records in database 120 preferably include records of all deposits into the accounts held by borrower 902 (and other persons).” ¶0080; Fig 9 (902))

Regarding claim 4: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 2, respectively.
Loganathan further teaches:
in which the customer data is associated with at least one of an industry category of a customer, a business type of the customer, a geographical area of the customer, a country of an address of the customer, a nature of a business of the customer, a product type of the business, a services type of the business, a structure of the business, a profession of the customer, a nationality of the customer, a historical record, a type of transaction conducted, a balance of an account, funds inflow, funds outflow, a transactional pattern, a number of transactions, an amount of transactions, a transactional volume, a transactional frequency, a transactional derivative, a location of the transaction, a time of the transaction, a country of the transaction, a sender of a money transfer transaction, a location of the sender, a country of the sender, a nature of the sender, a recipient of a money transfer transaction, a location of the recipient, a country of the recipient, a nature of the recipient, a relationship, a social status, a political exposure, a historical transaction, a number of suspicious activity reports (SARs) filed for money laundering and terrorist financing cases, a category of the first financial institution, a business type of the first financial institution, a geographical area of the first financial institution, a country of a head office of the first financial institution, a nature of a business of the first financial institution, an age of a person, a sex of the person, an income level of the person, an appearance of the person, a judgment about the person, a personal condition of the person, a family condition of the person, a family member of the person, a family member’s condition of the person, a friend of the person, a friend’s condition of the person, a historical record of the person, an industry category of the person, a geographical area of the person, a country of an address of the person, a profession of the person, a job type of an employee, an education level of an employee, an income level of an employee, a length of employment at a current job, a performance review record, an employment history, a duration of each employment in the employment history, a reason for termination of each employment in the employment history, an age of the employee, a sex of the employee, a personal condition of the employee, a family condition of the employee, a family member of the employee, a family member’s condition of the employee, a friend’s condition of the employee, a historical record of the employee, a type of work performed, a number of transactions performed, an amount of transactions performed, a largest amount of transaction, a number of transactions with a particular counter party, an amount of transactions with a particular counter party, a number of changes of a crucial record, a number of changes of a crucial record associated with a particular counter party, a geographical area of an employee’s home, a geographical area of an employee’s office, a country of an address of the employee, a due diligence result of the customer, a length of an account history, a number of name matches with gambling organizations in transactions, or a combination thereof., (“The report may include any or all of the items retrieved, estimated, or deduced in steps 1102-1108. It will be recognized that not all embodiments may perform all of the steps of FIG. 11, and that different embodiments will produce reports with differing levels of detail. Other steps may be performed in some embodiments.” ¶0092; Fig 11 (1102-1108)) Examiner note: Under BRI, all these types of customer data collected by the system can be found on greater detail in ¶0090-91 and ¶0080-86.

Regarding claim 5: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 1, respectively.
Loganathan further teaches:
in which the third set of facts is at least based on transactional data. (“provider 903 may investigate transaction data involving accounts owned or associated with borrower 902, to infer other information about borrower 902.” ¶0070)

Regarding claim 6: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 5, respectively.
Loganathan further teaches:
in which the transaction data is associated with at least one of a person, an organization, or a combination thereof. (“Provider 903 may perform other kinds of analysis as well. For example, the records in database 120 preferably include records of all deposits into the accounts held by borrower 902 (and other persons).” ¶0080)

Regarding claim 7: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 5, respectively.
Loganathan further teaches:
in which the transactional data is associated with at least one of cash, check, wire transfer, ATM (Automated Teller Machine), ACH (Automated Clearing House), virtual currency, virtual security, virtual instrument, credit card, debit card, prepaid card, electronic fund transfer, wires, monetary instruments, letters of credit, notes, securities, commercial papers, commodities, precious metal, account opening, account closure, an account application, deposit, withdrawal, cancellation, balance check, inquiry, credit, debit, or a combination thereof. (“As a more specific example, in the case of unemployment insurance benefits paid by a government agency, transaction data in an identified account could be evaluated to provide risk scores and/or indicators pertaining to whether there might be employment income deposited to an account that would make the account holder ineligible for receiving or continuing to receive unemployment benefits. Data reflecting the likelihood of employment income could be based on data provided for ACH transactions posted to the account (e.g., ACH data indicating payroll deposits), or for non-ACH deposits (e.g., check deposits), based on the payor name or account, the check amount, or other check deposit information (e.g., by comparing that information to prior employment data provided by the beneficiary or by comparing that information to transaction patterns or history).” ¶0022)

Regarding claim 8: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 1, respectively.
Loganathan Lee remains silent, however Song (2014) does further teach:
in which the third report comprises a Suspicious Activity Report (SAR). (“The Compliance Officer also reviews all historical cases associated with the newly detected case. If the Compliance Officer agrees that the case is a possible identity theft case, the computer system assists the Compliance Officer to file a SAR with the FinCEN. If the Compliance Officer decides not to file a SAR, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected activities.” ¶0194; a responsible person (e.g., a Compliance Officer) investigates detected cases to determine whether true elder abuse cases have occurred. The Compliance Officer also reviews all historical cases associated with the elderly person of the newly detected case. If the Compliance Officer agrees that the case is a possible elder abuse case, the computer system assists the Compliance Officer in reporting the detected case. If the Compliance Officer decides not to report the detected case, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected case. ¶0138)

        It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Loganathan and Lee with the ability of transmitting a SAR report to the Financial Crimes Enforcement Network (FinCEN), as taught by Song (2014) because despite of complying with the U.S. Bank Secrecy Act, “handling a suspicious activity case is very different from handling a fraud case as described above, many traditional approaches and concepts that are applicable for fraud detection and prevention are no longer effective to detect and manage suspicious activities such as money laundering, terrorist financing, elder abuse, online gambling, etc. In one aspect of the present disclosure, a computer system records the opinions of the person that decides not to report a detected suspicious activity case. Under such circumstances, it is important to record a reason to justify why the person made the decision.” (Song (2014); ¶0053).

Regarding claim 9: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 1, respectively.
Loganathan further teaches:
in which the second computer system comprises a device interface residing at a financial institution. (“As illustrated, the data used to populate the database 120 is obtained from a number of financial institutions 140.” ¶0073; Fig 1 (140))

Regarding claim 10: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 9, respectively.
Loganathan further teaches:
in which the financial institution comprises at least one of a bank, credit union, money services business, financial holding company, insurance company, insurance agency, mortgage company, mortgage agency, stockbroker, stock agency, bond broker, bond agency, commodity broker, commodity agency, trading company, trading agency, other financial service provider, other financial agency, stock exchange, commodity exchange, currency exchange, virtual currency company, virtual currency issuer, virtual currency service provider, virtual currency network provider, virtual currency computer provider, virtual currency dealer, virtual currency exchange, virtual securities exchange, bond exchange, other exchange, funds manager, investment company, private equity firm, venture capital firm, virtual currency company, merchant acquirer, payment processor, payment card issuer, payment card program manager, internet merchant, other organization related to financial services, or a combination thereof. (“The financial institutions 140 maintain financial accounts, and include banks, savings and loan associations, investment firms and similar institutions.” ¶0028)

Regarding claim 11: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 1, respectively.
Loganathan further teaches:
in which the third computer system comprises a device interface residing at a government organization. (“In addition, requests to access the account data stored in database system 110 may be received from government agencies 150 (e.g., to establish qualification for benefits), from mortgage companies 160 (e.g., to verify account balances) and from other entities 170 (e.g., needing to locate and access account data for various reasons, such as creditworthiness, ability to supply funds, or debt or asset verification).” ¶0027; Fig 1 (150))

Regarding claim 12: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 11, respectively.
Loganathan and Lee remain silent, however Song (2014) does further teach:
in which the government organization comprises a Financial Crimes Enforcement Network (FinCEN). (“The Compliance Officer also reviews all historical cases associated with the newly detected case. If the Compliance Officer agrees that the case is a possible identity theft case, the computer system assists the Compliance Officer to file a SAR with the FinCEN. If the Compliance Officer decides not to file a SAR, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected activities.” ¶0194; a responsible person (e.g., a Compliance Officer) investigates detected cases to determine whether true elder abuse cases have occurred. The Compliance Officer also reviews all historical cases associated with the elderly person of the newly detected case. If the Compliance Officer agrees that the case is a possible elder abuse case, the computer system assists the Compliance Officer in reporting the detected case. If the Compliance Officer decides not to report the detected case, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected case. ¶0138)

        It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Loganathan and Lee with the ability of transmitting a SAR report to the Financial Crimes Enforcement Network (FinCEN), as taught by Song (2014) because despite of complying with the U.S. Bank Secrecy Act, “handling a suspicious activity case is very different from handling a fraud case as described above, many traditional approaches and concepts that are applicable for fraud detection and prevention are no longer effective to detect and manage suspicious activities such as money laundering, terrorist financing, elder abuse, online gambling, etc. In one aspect of the present disclosure, a computer system records the opinions of the person that decides not to report a detected suspicious activity case. Under such circumstances, it is important to record a reason to justify why the person made the decision.” (Song (2014); ¶0053).

Regarding claim 13: 
The combination of Loganathan, Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 11, respectively.
Either Loganathan or Song (2014) teach explicitly the following limitation, however, Lee teaches:
in which at least one fact from each of the first set of facts, the second set of facts, and the third set of facts is associated with a same field name in the database. (“Still referring to FIG. 3, associated information is attached to the EIR with the three combined key structures (i.e., source system identifier, source record identifier and scenario identifier) which serve to identify the event associated with the record. The associated information may include, but is not limited to, document links 220, event transaction records 230, event field records 240, event item records 250 and event narrative records 260. In addition to the three combined key structures, document link 220 includes one or more links to additional document concerning the event, such as a screen shot of a web search or the like. Event transaction records 230 include event transaction identifier(s) and contributing transaction information associated with the event. Event fields records 240 include the field names, as well as essential name value pairs of data elements associated with the objects (identified by the object type and object identifier) within the event. Event item records 250 include event item identifier(s), a party identifier 270 or foreign party identifier, (e.g. driver license number, passport number or the like) and an account identifier 280, including account information associated with the event. Narrative records 260 include an object type, object identifier, sequence number and human review intelligence documented in narrative form.” ¶0056; Fig 3 (250)) Examiner note: Under BRI, the association of a similar field name for at least one fact from each (first, second and third) set of facts is being interpreted as the “associated information” which is derived from an event record including “field names, as well as essential name value pairs of data elements associated with the objects” or an individual account (refer to ¶0036). Also, refer to ¶0044 to learn more about objects.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Loganathan with the ability of generating a third set of linking words which is based on the first and second linking words and the a third report associated with the third subject based on generating the third set of linking words, as taught by Lee because it would be convenient to obtain a collection of the possible suspects, their related accounts and transactions and how are linked to the respective event based in factual data summarized as a narrative by a human writer, in a third report which can highlight and help analyze and compare borrowers and their relationship to fraud correlations and risks to effectively report/alert and freeze related accounts, as Lee expresses “With the additional information, events can be consolidated into event groups. Unlike other prior arts building around individual alert reviews, event groups include, not only associated suspicious activities but also, potential parties, accounts and products involved. Thus, event groups provide for a more complete holistic view of the activities can be presented for thorough assessment and investigation.” (Lee; ¶0033).
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bosworth-Davies (U.S. Pub No. 20030033228 A1) is pertinent because it “provide a method of enabling a financial institution to identify transactions that may be suspicious. The present invention provides a new approach to the concept of identifying such transactions by which the financial institution can achieve compliance with prevailing best practice requirements governing financial transaction irregularities.
Zimiles (U.S. Pub No. 20090182653 A1) is pertinent because it is “A case management system and method for evaluating a plurality of transactions against a set of rules, determining which rules are satisfied, scoring the transactions as a function of the satisfied rules, and risking ranking the transactions as a function of the transaction scores
Kloostra (U.S. Pub No. 20090125369 A1) is pertinent because it “relates generally to a system and method for analyzing, dispositioning, recording, reviewing and managing money laundering and terror financing suspicious activity alerts.”
Zoldi (U.S. Pub No. 20170270534 A1) is pertinent because it “describes an automated system for detecting risky entity behavior using an efficient frequent behavior-sorted list. From these lists, fingerprints and distance measures can be constructed to enable comparison to known risky entities. The lists also facilitate efficient linking of entities to each other, such that risk information propagates through entity associations. These behavior sorted lists, in combination with other profiling techniques, which efficiently summarize information about the entity within a data store, can be used to create threat scores.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687